Exhibit 10.3
 
EMPLOYMENT AGREEMENT CANCELATION AND RELEASE


This employment agreement cancelation and release (the “Agreement”), dated as of
September 9, 2014 (the “Effective Date”), is entered by Bitcoin Shop, Inc., a
Nevada corporation (the “Company”), and Michal Handerhan (the “Executive” and
collectively with Company, the “Parties”).


WHEREAS, on February 5, 2014, the Company entered into a Share Exchange
Agreement (the “Share Exchange Agreement” and the transaction, the “Share
Exchange”) with BitcoinShop.us, LLC, a Maryland limited liability company
(“Bitcoin LLC”);
 
WHEREAS, in connection with the Share Exchange, the Company and Executive
entered into an employment agreement dated as of February 5, 2014 (the
“Employment Agreement”) whereby Executive agreed to serve as the Company’s Chief
Operating Officer; and
 
WHEREAS, the Company and the Executive further desire to cancel the Employment
Agreement, resulting in the Executive becoming an “at will” employee of the
Company, subject to the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to, and agreed by and between the Parties as follows:


1. Cancellation of Employment Agreement. On the Effective Date, the Company and
the Executive hereby agree that the Employment Agreement shall be cancelled and
of no further force or effect and the Company shall have no obligation to the
Executive under the terms of the Employment Agreement. Executive acknowledges
that as of the Effective Date, Executive is an “at-will” employee of the
Company. Notwithstanding the foregoing, the Executive confirms and acknowledges
that Section 8 of the Employment Agreement shall survive the termination of the
Employment Agreement.


2. Limited Release. The Executive hereby releases and discharges Company and its
heirs, executors, administrators, parent company, holding company, subsidiaries,
successors, assigns, predecessors, past and present, officers, directors,
principals, control persons, past and present employees and registered
representatives, insurers, representatives, and attorneys (the “Releasees”),
from and against any and all actions, causes of action, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, against Releasees, that the Executive, on its own behalf and on behalf
of its heirs, executors, administrators, successors and assigns ever had, now
have or hereafter can, shall or may, have for, upon, or by reason of the
Employment Agreement, and any and all matters related thereto, whether or not
known or unknown. The Release provided in this Paragraph 2 shall be effective on
the Effective Date.


 
-1-

--------------------------------------------------------------------------------

 


3. No assignment. The Executive represents and warrants that no other person or
entity has any interest in the matters released herein, and that he has not
assigned or transferred, or purported to assign or transfer, to any person or
entity all or any portion of the matters released herein.


4. Fees and Expenses. Each party shall be responsible for his or its own
attorneys’ fees and costs.


5. Reliance. The Parties acknowledge and represent that: (a) they have read the
Agreement; (b) they clearly understand the Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.


6. Entire Agreement. This Agreement contains the entire agreement and
understanding concerning the subject matter hereof between the parties and
supersedes and replaces all prior negotiations, proposed agreement and
agreements, written or oral. Each of the parties hereto acknowledges that none
of the parties hereto, agents or counsel of any party, has made any promise,
representation or warranty whatsoever, express or implied, not contained herein
concerning the subject hereto, to induce it to execute this Agreement and
acknowledges and warrants that it is not executing this Agreement in reliance on
any promise, representation or warranty not contained herein.


7. Amendments. This Agreement may not be modified or amended in any manner
except by an instrument in writing specifically stating that it is a supplement,
modification or amendment to the Agreement and signed by each of the Parties
hereto against whom such modification or amendment shall be claimed to be
effective.


8. Enforceability. Should any provision of this Agreement be declared or be
determined by any court or tribunal to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be severed and deemed not to be
part of this Agreement.


9. Governing Law. This Agreement shall be governed, interpreted, and construed
in accordance with the laws of the State of New York.


10. Counterparts. This Agreement may be executed in facsimile counterparts, each
of which, when all parties have executed at least one such counterpart, shall be
deemed an original, with the same force and effect as if all signatures were
appended to one instrument, but all of which together shall constitute one and
the same Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.
 

BITCOIN SHOP, INC. MICHAL HANDERHAN     By: /s/ Charles Allen /s/ Michal
Handerhan Name: Charles Allen   Title: Chief Executive Officer  